 

SANTANDER CONSUMER USA HOLDINGS INC.
OMNIBUS INCENTIVE PLAN
FORM OF DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT




This DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”),
dated as of [__________] (the “Date of Grant”), is made by and between Santander
Consumer USA Holdings Inc., a Delaware corporation (the “Company”), and
[__________] (the “Participant”).


RECITALS:


WHEREAS, the Company maintains the Santander Consumer USA Holdings Inc. Omnibus
Incentive Plan (the “Plan”), which provides for, inter alia, the grant of
Restricted Stock Units; and


WHEREAS, the Company’s Board of Directors (the “Board”) has determined that it
would be in the best interests of the Company and its stockholders to grant to
the Participant an Award of Restricted Stock Units, under the Company’s equity
incentive program for members of the Board, on the terms and subject to the
conditions set forth in the Plan and this Award Agreement.


NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Award Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, for themselves and their successors and assigns, hereby agree as
follows:


1.
Grant of Restricted Stock Unit Award.



a.
Grant. The Company hereby grants to the Participant an award of Restricted Stock
Units with respect to [__________] shares of Common Stock of the Company on the
terms and subject to the conditions set forth in this Award Agreement and as
otherwise provided in the Plan (the “RSUs”).



b.
Incorporation by Reference, Etc. The terms and conditions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Award Agreement shall be construed in accordance with the terms and
conditions of the Plan. Any capitalized terms not otherwise defined in this
Award Agreement shall have the definitions set forth in the Plan.



2.
Earning; Forfeiture; Other Terms and Conditions. The RSUs shall become earned
by, and payable to, the Participant upon the terms and subject to the conditions
of the Plan and this Award Agreement, in the amounts and on the dates shown on
Exhibit 1 hereto.



3.
Dividend Equivalents; No Other Rights as Stockholder.



a.
Dividend Equivalents. If a cash dividend is paid with respect to the Common
Stock, a cash dividend equivalent equal to the total cash dividend the
Participant would have received had the RSUs been actual Shares shall be
accumulated and paid in cash with respect to the portion of the RSUs that become
earned and payable pursuant to Exhibit 1 hereto.



b.
No Other Rights. Except as provided in Section 3(a) above, until such time as
the RSUs have been settled and the underlying Shares have been delivered to the
Participant and the Participant has become the holder of record of such Shares,
the Participant shall have no rights as a stockholder with respect to the RSUs,
including, without limitation, the right to dividends and the right to vote.



4.
Tax Withholding. As a condition to delivery of Shares (and any related dividend
equivalents) in respect of earned RSUs, the Participant shall pay to the
Company, or, pursuant to Section 12(d) of the Plan, make provisions satisfactory
to the Company regarding the payment of, all federal, state, local, and foreign
taxes of any kind required by law to be withheld in respect of the transfer of
Shares (and any related dividend equivalents) in settlement of the RSUs. The
Company or any Affiliate shall have the right to withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy all
federal, state, local, and foreign taxes of any kind (including, without
limitation, the Participant’s FICA and SDI obligations) that the Company, in its
sole discretion, deems necessary to be withheld or remitted to comply with the
Code or any other applicable law, rule, or regulation with respect to the RSUs
and, if the Participant fails to do so, the Company may otherwise refuse to
issue or transfer any Shares (and any related dividend equivalents) otherwise
required to be issued pursuant to this Award Agreement.



5.
Non-Transferability. The RSUs may not, at any time, be assigned, alienated,
pledged, attached, sold, or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer,
or encumbrance shall be void and unenforceable against the Company and its
Affiliates; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer, or encumbrance.



6.
Adjustment. Upon any event described in Section 13 of the Plan occurring after
the Date of Grant, the adjustment provisions as provided for under Section 13 of
the Plan shall apply to the RSUs.



7.
Change in Control. In the event of a Change in Control occurring after the Date
of Grant, the Change in Control provisions as provided for under Section 14 of
the Plan shall apply to the RSUs.



8.
Miscellaneous.



a.
Waiver and Amendment. The Committee may waive any conditions or rights under, or
amend any terms of, this Award Agreement and the RSUs, subject to the terms and
conditions of the Plan; provided that any such waiver or amendment that would
materially impair the rights of the Participant with respect to the RSUs (other
than any such amendment made to comply with applicable law, including, without
limitation, Section 409A of the Code, Applicable Exchange listing standards, or
accounting rules) shall not, to that extent, be effective without the consent of
the Participant. No waiver of any right hereunder by any party shall operate as
a waiver of any other right, or as a waiver of the same right with respect to
any subsequent occasion for its exercise, or as a waiver of any right to
damages. No waiver by any party of any breach of this Award Agreement shall be
held to constitute a waiver of any other breach or a waiver of the continuation
of the same breach.



b.
Unsecured Obligation. This Award is unfunded, and even as to any RSUs that
become earned and payable, the Participant shall be considered an unsecured
creditor of the Company with respect to the Company’s obligations, if any, to
issue Shares pursuant to this Award Agreement. Nothing contained in this Award
Agreement, and no action taken pursuant to its terms or conditions, shall create
or be construed to create a trust of any kind or a fiduciary relationship
between the Participant and the Company or any other person.



c.
Notices. All notices, demands, and other communications provided for or
permitted under this Award Agreement shall be made in writing and shall be by
registered or certified first-class mail (return receipt requested), facsimile,
e-mail, courier service, or personal delivery:



if to the Company:     Santander Consumer USA Holdings Inc.
1601 Elm Street, Suite #800
Dallas, Texas 75201
Attention: General Counsel


and if to the Participant: at the address last on the records of the Company.


All such notices, demands, and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically or electronically acknowledged, if by facsimile or e-mail.


d.
Severability. The invalidity or unenforceability of any provision of this Award
Agreement shall not affect the validity or enforceability of any other provision
of this Award Agreement, and each other provision of this Award Agreement shall
be severable and enforceable to the extent permitted by law.



e.
No Rights to Service. Nothing contained in this Award Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as a director, officer, employee, or consultant of the Company or its
Affiliates, or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate, or discharge the Participant at any time for any reason whatsoever or
for no reason, subject to the Company’s articles of incorporation, bylaws, other
similar governing documents, and applicable law.



f.
Beneficiary. The Participant may file with the Company a written designation of
a beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
the Company on such form as may be prescribed by the Committee. The last such
designation received by the Company shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Company prior to the Participant’s death, and in no event shall
it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by the Participant, the beneficiary shall be deemed to be
the Participant’s spouse or, if the Participant does not have a spouse at the
time of death, the Participant’s estate.



g.
Successors. The obligations and rights of the Company under this Agreement shall
be binding upon and inure to the benefit of the Company and any successor
corporation or organization resulting from the merger, consolidation, sale, or
other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The obligations and rights of the Participant under this Agreement
shall be binding upon and inure to the benefit of the Participant and the
beneficiaries, executors, administrators, heirs, and successors of the
Participant.



h.
Entire Agreement. This Award Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein, and supersede all prior communications, representations, and
negotiations with respect thereto.



i.
Bound by Plans and Committee Decisions. By accepting this Award Agreement, the
Participant acknowledges that the Participant has received a copy of the Plan,
has had an opportunity to review the Plan, and agrees to be bound by all of the
terms and conditions of the Plan. The authority to manage and control the
operation and administration of this Award Agreement and the Plan shall be
vested in the Committee, and the Committee shall have all powers with respect to
this Award Agreement as it has with respect to the Plan. Any interpretation of
this Award Agreement or the Plan by the Committee and any decision made by the
Committee with respect to this Award Agreement or the Plan shall be final and
binding on all persons.



j.
Section 409A. It is intended that this Award Agreement and the RSUs will be
exempt from (or in the alternative will comply with) Section 409A of the Code,
and this Award Agreement shall be administered accordingly and interpreted and
construed on a basis consistent with such intent. This Section 8(j) shall not be
construed as a guarantee of any particular tax effect for the Participant’s
benefits under this Award Agreement and the Company does not guarantee that any
such benefits will satisfy the provisions of Section 409A of the Code or any
other provision of the Code.



k.
Governing Law; Consent to Jurisdiction; Consent to Venue. This Award Agreement
shall be construed and interpreted in accordance with the internal laws of the
State of Delaware without regard to principles of conflicts of law thereof, or
principles of conflicts of laws of any other jurisdiction that could cause the
application of the laws of any jurisdiction other than the State of Delaware, in
each case as provided in the Plan. For purposes of resolving any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Award or this Award Agreement, the parties hereto hereby submit to and
consent to the exclusive jurisdiction of the State of Texas and agree that any
related litigation shall be conducted solely in the courts of Dallas County,
Texas or the federal courts for the United States for the Northern District of
Texas, where this Award Agreement is made and/or to be performed, and no other
courts.



l.
Headings. The headings of the sections hereof are provided for convenience only
and are not to serve as a basis for interpretation or construction, and shall
not constitute a part, of this Award Agreement.



m.
Signature in Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.



a.
Compliance with Legal Requirements. The grant of the RSUs and the delivery of
the Shares in settlement thereof, and any other obligations of the Company under
this Award Agreement, shall be subject to all applicable laws, rules, and
regulations and to such approvals by any regulatory or governmental agency as
may be required. Subject to Section 8(j) of this Award Agreement, the Committee,
in its sole discretion, may postpone the issuance or delivery of Shares as the
Committee may consider appropriate and may require the Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Shares in compliance with applicable
laws, rules, and regulations.



[Remainder of page intentionally left blank; signature page to follow]


IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the Date of Grant.


SANTANDER CONSUMER USA HOLDINGS INC.


By:    _____________________________________
Name:
Title:


PARTICIPANT


By:     _____________________________________
Name:


Exhibit 1 to Director Restricted Stock Unit Award Agreement
PAYMENT OF RESTRICTED STOCK UNITS
1.    Payment Schedule. Subject to the terms and conditions of Sections 2 and 3
of this Exhibit 1, the RSUs (and any related dividend equivalents) shall become
earned and payable if the Participant has not incurred a Termination of Service
prior to the applicable payment date, as follows.
Payment date*
Number of RSUs eligible to become earned and payable
[●]
[●]%

*Delivery of Shares shall occur within [●] days after the applicable payment
date.
2.    Form of Payment. Payment of RSUs shall be made in the form of one Share
for each RSU that is payable. Only a whole number of RSUs shall become payable
as of any given payment date. If the number of RSUs determined as of a payment
date is a fractional number, the number payable shall be rounded down to the
nearest whole number with any fractional portion carried forward. Payment of any
related dividend equivalents shall be made in cash in accordance with Section
3(a) of the Award Agreement.
3.    Impact of Termination of Service on RSUs. If the Participant incurs a
Termination of Service prior to any of the above payment dates, then any
unearned RSUs (and any related dividend equivalents) shall become earned and
payable or be forfeited depending on the reason for Termination of Service as
follows.
(a)    Terminations Due to [●]. If the Participant incurs a Termination of
Service due to [●], then any unearned RSUs (and any related dividend
equivalents) shall become immediately earned and payable.
(b)    Other Terminations. If the Participant incurs a Termination of Service
for any reason other than one specified in Section 3(a) of this Exhibit 1 and
other than for Cause, then with respect to any RSUs (and any related dividend
equivalents) that were not already earned and settled as of the date of such
Termination of Service, [●] shall become earned and payable as of that date
(based on [●]), and to the extent the RSUs do not thereby become earned and
payable, they shall be forfeited as of the date of Termination of Service.
(c)    Termination for Cause. If the Participant incurs a Termination of Service
for Cause, then any RSUs (and any related dividend equivalents) shall be
forfeited in their entirety as of that date.




